DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 10-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (7,533,959) in view of official notice.

	Regarding claims 8 and 14, Ouchi teaches a printer and process for using the printer comprising:
	a printing device (fig. 12, item 39) 
	a carriage (fig. 12, item 38) to which the printing device is mounted
 	a detector (fig. 12, item 50) on the carriage
circuitry (fig. 1, item 100) configured to:
	detect a final edge position (col. 14, lines 45-62, fig. 13, S401) of the sheet in the main-scanning direction based on a detection result by the detector while the printing device prints a previous scan on the sheet (see fig. 17, note that edge detection of P1, P2, P3 occurs during print scans of carriage represented by dotted lines);
	adjust a print start position in the main-scanning direction at which the printing device starts printing a next scan on a sheet based only on the final edge position detected in the previous scan (see fig. 24, note that, based on the final edge detection, which determines the width of the medium, portion Hr of the image is cut out to adjust the starting position from Wg to Wp. Note again that only one, final edge is detected and used to adjust both start and end positions for printing, as shown in the figure); and
	control the printing device to print the a next scan based on the final edge detected in a previous scan (compare figs. 17, 24, note that an edge detection is executed, an edge position is stored, a print start position is adjusted according to deleting portion Hr, and a printing is executed). 
Ouchi does not expressly teach wherein the previous scan is part of a first image, the next scan is part of a second image and wherein each of the first image and the second image is a continuous image, and the first image is separated from the second image in the sub-scanning direction. First, note that this is necessarily how Ouchi functions. That is, if a first image is separated by a space from a second image on Ouchi’s sheet P, as shown in figure 17, instead of conveying the sheet 8 by a single conveyance amount to start the next scan where the previous scan left off, the sheet would be conveyed by multiple scans and the position of the final edge detected in the previously printed scan would still be used to determine a printing start position of the next scan, now belonging to a second image. Note that four reciprocations of the carriage are completed for every one edge detection, so if an edge detection is completed in the last reciprocation of a first image, and a space is then conveyed, the position stored for the previous edge detection in the last scan of the first image would be used to adjust the start position of the first scan of the second image. 
In light of the above, Examiner takes official notice that one of ordinary skill in the art would have known that first and second images separated by a space would be treated by the device disclosed by Ouchi in the manner claimed. 

	Regarding claims 10 and 16, Ouchi in view of official notice teaches a printer and process for using the printer according to claims 8 and 14, respectively, 
	wherein the circuitry is configured to control the printing device to start printing each of a plurality of scans of the second image from an identical print start position based on the edge position detected in the final scan of the first image (see fig. 17, Note that this is the case). 

	Regarding claims 11 and 17, Ouchi in view of official notice teaches a printer and process for using the printer according to claims 8 and 14, respectively, 
	wherein the circuitry is configured detect the edge position for each scan of the carriage while the printing device prints the images on the sheet (col. 2, lines 1-21).

	Regarding claims 12 and 18, Ouchi in view of official notice teaches a printer and process for using the printer according to claims 8 and 14, respectively, 
	further comprising a storage configured to store edge position data detected by the circuitry (see fig. 13, S404),
	wherein the circuitry is configured to updated the edge position data stored in the storage to a latest edge position detected based on a last detection result by the detector (see fig. 13, note that the edge position is updated every time the edge detection is executed). 

	Regarding claims 13 and 19, Ouchi in view of official notice teaches a printer and process for using the printer according to claims 8 and 14, respectively, 
	wherein the circuitry is configured to detect the edge position for each scan of the carriage and stop adjusting the print start position in the main-scanning direction for each scan of the carriage based on a latest edge position detected in a previous scan when the printer prints one continuous image on the sheet (col. 2, lines 1-21, see fig. 17). 

Claim(s) 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi in view of official notice as applied to claims 8 and 14 above, and further in view of Higashitani (8,783,817).

 	Regarding claims 9 and 15, Ouchi in view of official notice teaches a printer and process for using the printer according to claims 8 and 14, respectively. Ouchi in view of official notice teaches detecting a final end position to determine the next printing start position. Suzuki does not teach wherein the circuitry is configured to detect another edge position before the printing device starts printing the first scan of the second image on the sheet, when the sheet is conveyed in a sub-scanning direction perpendicular to the main-scanning direction after detecting the edge position of the final scan of the first image and before the printing device starts printing the first scan of the second image on the sheet. Higashitani teaches obtaining both a final edge position and a current starting edge position in between printing scans (Higashitani, see fig. 8B). It would have been obvious to one of ordinary skill in the art at the time of invention to detect an edge position every time the sensor passes an edge, as disclosed by Higashitani, instead of detecting only the final edge upon completing a previous scan, as disclosed by Ouchi in view of official notice, because doing so would amount to applying a known technique to a known device to obtain predictable results. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 8 and 14 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853